Citation Nr: 0419803	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-20 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty July 1969 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which found that new and 
material evidence has been received, but denied the 
underlying service connection claim on merits.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in September 2003, and 
at a videoconference hearing before the undersigned Veterans 
Law Judge in March 2004.  Transcripts of both hearings are of 
record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was originally denied for PTSD by an 
April 1985 rating decision.  The veteran was informed of this 
decision, but did not initiate a timely appeal.

3.  By a May 1990 decision, the Board, in part, denied the 
veteran's application to reopen his claim of service 
connection for PTSD.  There is no indication in the record 
that the veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).

4.  The additional evidence received in conjunction with the 
veteran's application to reopen is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

5.  The veteran did not engage in combat while on active 
duty.

6.  The preponderance of the evidence is against a finding 
that the veteran currently has PTSD due to his purported in-
service stressors.


CONCLUSIONS OF LAW

1.  The May 1990 Board decision which denied the reopening of 
the veteran's claim of service connection for PTSD is final.  
38 U.S.C.A. § 4004 (38 U.S.C.A. § 7104 (West 2002)); 
38 C.F.R. § 19.104 (1989) (38 C.F.R. § 20.1100 (2003)).

2.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for PTSD, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

3.  Service connection is not warranted for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in February 2002 and March 
2002, which was clearly before the July 2002 rating decision 
which is the subject of this appeal.  This correspondence 
specifically addressed the requirements for a grant of 
service connection for PTSD, that new and material evidence 
was necessary to reopen the previously denied claim, informed 
the veteran of what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  Moreover, the veteran has been provided 
with a copy of the appealed rating decision and the March 
2003 Statement of the Case (SOC) which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  Further, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, he has been accorded an examination in 
conjunction with this appeal.  In addition, the veteran and 
his representative have had the opportunity to present 
evidence and argument in support of his claim, to include at 
September 2003 and March 2004 hearings.  Consequently, the 
Board concludes that the duty to assist has been satisfied.

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra , and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  However, as detailed in the 
preceding paragraphs, the RO accorded the veteran an 
examination in relation to this claim, and the Board is 
satisfied that the duty to assist has been satisfied.  
Further, for the reasons stated below, the Board concurs with 
the RO's determination that new and material evidence has 
been received, but that service connection is not warranted 
for the underlying disability.  Inasmuch as the RO has 
already addressed the merits of the service connection claim, 
the veteran is not prejudiced by the Board also addressing 
the merits of this case.  See Bernard, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was originally denied for 
PTSD by an April 1985 rating decision.  The veteran was 
informed of this decision, but did not initiate a timely 
appeal.  Thereafter, by a May 1990 decision, the Board, in 
part, denied the veteran's application to reopen his claim of 
service connection for PTSD.  Nothing in the record indicates 
he appealed this decision to the Court.

The evidence of record at the time of the prior denials 
includes statements from the veteran, his DD Form 214, his 
service medical records, and post-service medical records 
which cover a period from 1982 to 1987.

In his statements, the veteran essentially contended that he 
had PTSD due to his active service in the Republic of 
Vietnam.  For example, in an October 1984 statement he 
asserted that his job entailed visiting Fire Bases and body 
counts of U.S. military killed in action, which he described 
as very depressing.  He asserted that he received the Army 
Commendation Medal for these duties.  In addition, he 
contended that he was under fire by the Viet Cong on a daily 
basis.

The veteran's DD Form 214 reflects that his military 
occupational specialty (MOS) was that of a clerk-typist, and 
that his related civilian occupation was typist.  In 
addition, this document reflects that he received the 
National Defense Service Medal, the Army Commendation Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal.

The veteran's service medical records contain no findings 
indicative of treatment for or a diagnosis of an acquired 
psychiatric disorder while on active duty.  However, no 
discharge examination appears to be of record.

A VA medical examination conducted in 1982 regarding possible 
herbicide exposure contains no relevant findings indicative 
of a psychiatric disorder.

The veteran underwent a period of VA hospitalization from 
August to September 1984 for alcohol dependence, chronic and 
continuous, for many years.  His mental status upon admission 
revealed that he was in very good contact, well oriented, 
very well groomed, and had no abnormal body movements to 
include tremors.  Further, he was friendly, cooperative, and 
attentive.  Although he was slightly anxious, he offered no 
major thought disorder such as delusions or hallucinations.  
He was somewhat preoccupied with his physical disorder, 
particularly chronic low back pain, but did not demonstrate 
any signs of organic brain syndrome or impairment of 
intellect.  Moreover, he was found to have a fair amount of 
insight into his problem and had adequate judgment.

In November 1984, the veteran underwent both a VA psychiatric 
examination and a VA social and industrial survey.

At the VA psychiatric examination, the veteran reported, in 
part, that he spent one year in Vietnam, then worked as a 
loan officer for 2 years, then started working as a coal 
miner until he was disabled on account of a back injury in 
June 1982.  He also reported that, beginning in 1976, he went 
"on a rampage" for a period of 2 years, during which he was 
drinking excessively, got in frequent fights, and was 
arrested time and again for disturbing the peace, as well as 
driving while intoxicated.  Further, a year earlier he had 
been arrested for disorderly conduct and spent 3 months in 
jail.  Since March 1984, he had been involved in numerous 
physical fights and 4 "assault charges" were still pending.  
In addition, he thought his problems might be related to 
Vietnam because his common-law wife told him that in the past 
5 years he frequently talked in his sleep, usually about 
Vietnam.  However, he had no recollection of it, but wondered 
if the repeated assaultive behavior might have been the 
consequence of being in Vietnam.  On the other hand, he 
reported that since he had kept his sobriety in the past 4 
months, he had not been involved in any kind of physical 
violence "although I thought about it."  

Diagnosis following examination of the veteran was alcohol 
and possibly sedative abuse.  Further, the examiner stated 
that the veteran did not describe any neurotic or psychotic 
symptoms at the present time or in the past.  Instead, the 
veteran described a rather aggressive personality which lead 
him into violent acts when his inhibition was numbed by the 
use of alcohol and sedatives.  The examiner emphasized that 
the veteran reported he had not been acting in this way since 
he had kept sobriety and not taken any medication for the 
past few months.  In addition, the examiner noted that the 
veteran was repeatedly asked just how would he relate and 
what kind of symptoms to stress in Vietnam, but he really 
could not answer the question, except for mentioning that he 
apparently had nightmares or talking in his sleep about 
Vietnam.

At the VA Social and Industrial Survey the veteran reported, 
in part, that he was constantly "uptight" and "easily goes 
into a rage," and that when he lost his temper he felt like 
he was in Vietnam; as such, he felt like he had to fight for 
his life.  However, he did not remember acting out his 
feeling of hostility and could not believe he did some of the 
negative physical acts described by his common-law wife.  It 
was also stated that when he became physically abusive, he 
would lose contact with reality, and, when coherent, he did 
not remember what he had done.  He further reported that he 
started drinking while in the military.  

Service connection was subsequently denied for PTSD, among 
other things, by an April 1985 rating decision.  This 
decision noted that no diagnosis of PTSD had been made on the 
most recent examination.

Following the April 1985 rating decision, additional private 
medical records were added to the file which cover a period 
from 1982 to 1987, and pertain primarily to the veteran's low 
back disorder.  However, an April 1985 report noted that he 
had been referred for psychiatric consultation because 
multiple specialists' examinations, including orthopedic and 
neurologic specialists, showed a fairly consistent 
recognition that his back pain was not due to any structural 
or organic pathology.  At this consultation, he described his 
back problems, and acknowledged a history of alcohol abuse.  
Following examination, the clinician's summary and 
conclusions were that the veteran appeared to be an 
emotionally immature and histrionic personality who had 
become psychologically fixated on a back complaint syndrome 
in which the treatment had remained inappropriately focused 
on the possibility that there was an organic basis for 
complaint.  Among other things, the clinician also found that 
the veteran's alcohol abuse was probably an expression of the 
emotional immaturity.  

The private medical records also included a July 1986 report 
which noted, in part, the veteran's back complaints, that he 
served in the military from 1969 to 1972, that he had service 
in Vietnam, but was not service-connected for any disability.  
Diagnoses following mental status evaluation were antisocial 
personality disorder, longstanding pattern, moderately 
severe, no significant change expected; history of alcohol 
abuse, moderately severe, denies drinking at this time, with 
a guarded prognosis; and adjustment disorder with depressed 
mood, and a poor prognosis.  Further, the clinician commented 
that there was a hint in the veteran's manner of responding 
which suggested a somatoform disorder, possibly hysterical 
neurosis, conversion type.  However, this could not be 
substantiated from this interview.

The record also reflects that the veteran underwent a period 
of VA hospitalization in August 1987 for alcohol dependence.  

In various statements, the veteran asserted that his stress 
was worse, and described his symptoms thereof.  However, it 
does not appear he related any in-service stressors.

By a May 1990 decision, the Board found that the evidence 
received and considered subsequent to the April 1985 decision 
did not provide a new factual basis establishing that an 
acquired psychiatric disorder, including PTSD, was present 
during the veteran's military service or that his current 
symptoms were related to such service.  In making this 
determination, the Board noted that PTSD had not been 
diagnosed, and that his various diagnoses included 
emotionally immature and histrionic personality, antisocial 
personality disorder, alcohol abuse, and adjustment disorder 
with depressed mood.  The Board further noted that a 
personality disorder was not considered to be an injury or 
disease within the meaning of the law.

The evidence received in conjunction with the instant 
application to reopen includes the veteran's own statements 
and hearing testimony; a lay statement from his former 
spouse; his service personnel records; and additional post-
service medical records, to include records from the Social 
Security Administration (SSA), which cover a period from 1996 
to 2004.

The veteran contended in his additional statements and 
hearing testimony that he has PTSD due to service in the 
Republic of Vietnam, and provided examples of various 
purported stressors.  For example, he reported that his 
duties while in Vietnam included being a courier to 
battalions in the field, during which he had worried about 
being captured and tortured, and that he currently has 
nightmares about such.  He also related that he dealt with 
body counts, to include one incident where he took the body 
count of a group of 21 soldiers he had met a week earlier.  
In addition, he related one incident where he was in a 
helicopter and saw a soldier tied to a tree and being 
tortured by Viet Cong, and he and the other people in the 
helicopter opened fire.  Further, he related an incident 
where he was a passenger in a jeep when a little boy threw a 
grenade at the jeep, and they opened fire on the boy in 
response.  There was an incident where a soldier killed a 
captain because he ordered him to clean the supply room.  He 
reported that he served on guard duty on the bunker line, 
during which there was an incident where there was gunfire 
down the line, and he learned the following morning that 3 
soldiers were killed who had fallen asleep.  As a result of 
this incident, he reported that he was scared of sleeping at 
night.  He related another incident where an attack occurred 
down the line, during which he and other soldiers had to wait 
to get their weapons and run down the line because the 
weapons were locked up.  Moreover, he reported that his base 
was harassed by civilians during a 2 week period, to include 
burned vehicles, after a soldier accidentally killed a school 
teacher.

In her lay statement, the veteran's former spouse related 
that when they were married she did not realize the scope of 
his drinking and mental problems were related to post war 
syndrome.  She stated that his duties while in Vietnam 
included carrying information to fire bases, during which he 
was exposed to enemy fire from time to time, and that this 
probably caused his PTSD.

The veteran's service personnel records confirm that he was 
stationed in the Republic of Vietnam from December 1970 to 
June 1971, during which his principal duties were that of 
Clerk and Headquarters Clerk.

Medical records dated in January 2002 note that the veteran 
was seen for initial evaluation and assignment to the care 
team, and that he had multiple previous admissions to the 
facility primarily for alcohol intoxication and a long 
history of polysubstance dependence, legal difficulties, and 
had been diagnosed by previous clinicians as having a severe 
personality disorder.  He also complained of depression in 
the past, a history of one suicide attempt while intoxicated, 
thoughts of hurting others, and chronic pain.  Although he 
complained of vague "flashbacks," it was noted that when 
queried about his military service he basically worked as a 
company clerk and provided no specifics to indicate further 
symptoms or cited any stressors consistent with PTSD.  
Diagnoses following evaluation of the veteran were alcohol 
dependence, active; rule-out polysubstance dependence; rule-
out substance induced depression; rule-out dysthymic 
disorder, chronic; and personality disorder, not otherwise 
specified (NOS).  

Subsequent records from March 2002 note that the veteran 
reported, in part, that he had PTSD and depression, that he 
hurt his back in 1982 while working in the coal mine and had 
ongoing nightmares and flashbacks about the accident.  He 
denied history of audio-visual hallucinations, but had 
visions of being attacked.  Further, he had a history of 
"assault[ing] a girl friend during nightmare (was in 
Vietnam)."  Impressions following examination included major 
depression; PTSD secondary to Vietnam and accident at work; 
rule-out organic affective disorder; rule-out schizoaffective 
disorder; rule-out bipolar disorder; alcohol 
abuse/dependence.  Thereafter, records continue to note 
findings of PTSD related, at least in part, to the veteran's 
account of his active military service in the Republic of 
Vietnam.

In July 2002, the veteran underwent a VA PTSD examination, at 
which the examiner indicated that the claims folder had been 
reviewed and provided a summary of the relevant records 
therein.  The examiner also noted the veteran's purported in-
service stressors.  With respect to the veteran's account of 
listening to an account of a company being hit with an all-
night mortar attack, it was noted that he admitted, upon 
further inquiry, that he had no direct contact with this 
company and that he only received messages over the phone.  
He was unable to remember who he was talking to or the 
specifics of the attack.  However, it was noted that this was 
the only time in which he reported any incidents involving 
mortaring, and that it appeared to relate to his previous 
written descriptions of a unit being mortared.  Moreover, 
upon inquiry, he did not report any incident in which his own 
headquarters unit was mortared by the enemy or ever came 
under direct attack.  It was also noted that he was unable to 
remember when this event occurred, but eventually indicated 
that "it was about two-to-three months into the tour, right 
around TET."  It was further noted that he appeared unaware 
that the TET offensive occurred in 1969 rather than in 
February 1971, when the event was alleged to occur.  When the 
inconsistency was pointed out, the veteran retracted his 
statement and simply said, "well that is just what they 
called it."

Regarding the incident of the young boy throwing a grenade at 
the jeep and being shot as a result thereof, it was noted 
that the veteran appeared unable to pinpoint the location of 
the child supposedly throwing the grenade, or any 
circumstances surrounding the incident.  He eventually 
reported that the child was approximately 75 feet behind them 
when they opened fire.  However, he seemed to be unable to 
tell how they knew that the child had a grenade, and why they 
felt endangered by a child 75 feet behind a jeep that was 
driving away; or how a passenger in the front seat was able 
to open fire with an M16, with 2 passengers in the back seat 
in his line of fire.  In light of the numerous 
inconsistencies in this report, and the veteran's general 
lack of information and detail concerning this "stressor," 
the examiner opined that it was unlikely that this event was 
actually experienced by the veteran in the manner he 
described.

As for the helicopter incident, it was noted that the veteran 
reported, in part, that there were rice paddies in parts of 
the jungle where the incident occurred.  It was noted that he 
was questioned about this as it was unlikely there were rice 
paddies up in the northern part of Vietnam where his unit was 
located, at which point he admitted that he actually had no 
idea where they were, but seemed to think that in fact there 
was a rice paddy of some kind below them.  It was also noted 
that the veteran reported that helicopter tail gunners opened 
fire on the Viet Cong, but when it was pointed out that there 
were no tail gunners assigned to a helicopter he corrected 
and described what appeared to be the door gunner, who was 
firing an automatic weapon.  The examiner stated that it 
became clear upon inquiry that the veteran had no idea what 
the circumstances were below, and that the descriptions he 
offered was, in his words "what they were yelling ... Besides, 
we couldn't see any faces, just the silhouette."  The 
veteran did claim to have seen some people scatter, and 
thought he saw someone tied up to a tree but could not 
identify the person, whether he had been tortured or not, or 
what his status was, or whether or not the person was even an 
American soldier or not.  As a point of fact, the examiner 
opined that the veteran's description was so vague and 
unlikely that it gave the appearance of simply a repetition 
of a story he had heard previously rather than a real event.  
Moreover, the examiner emphasized that, when pressed, the 
veteran reported only having seen a silhouette against the 
tree and people running.  There was no return fire at the 
helicopter by his report, and at no time was anyone in the 
helicopter in danger by his report.

The examiner also noted that in previous reports the veteran 
asserted that he had had assignments involving body counts 
and registration, but made no such claim at the examination.  
Further, given the nature of the veteran's MOS and 
communications assignment, the examiner opined that this 
would be highly unlikely at any rate.

Following examination of the veteran, which included 
psychological testing, the examiner diagnosed malingering 
(PTSD symptoms); dysthymic disorder unrelated to military 
service; alcohol dependence by history, currently in 
remission, unrelated to military service; and antisocial 
personality disorder.  Moreover, the examiner commented that 
the current examination found no evidence to suggest a 
diagnosis of PTSD.  The examiner also stated that it appeared 
the previous assessments and diagnosis of PTSD was based on 
the verbal report of the veteran alone, and did not take a 
detailed military history or reviewed previous medical 
records.  Further, the examiner stated that the veteran was 
unable to report any specific combat-related stressor that 
would meet criterion A for diagnosis of PTSD.  Although he 
had in the past described some rather lurid and vivid events 
concerning the witnessing of torture of an American soldier 
and killing a child throwing a hand grenade at his jeep, upon 
inquiry his descriptions broke down rather rapidly, and he 
was unable to provide any clear consistent details to suggest 
that these events actually occurred.  Additionally, in his 
current description, the veteran appeared at no time to have 
been endangered during his tenure in Vietnam.  His duty as a 
clerk typist would have generally placed him in no direct 
combat of any kind, and his placing in a headquarters company 
would rarely place him in any kind of significant danger 
during his tenure in Vietnam.  The examiner further noted 
that psychological testing suggested that the veteran was 
grossly over-reporting his symptoms, both of depression and 
PTSD-related symptomatology, and suggested a clear pattern of 
symptom malingering.  Consequently, it was the examiner's 
opinion that the veteran's recent descriptions and 
presentation for psychiatric assistance had been for the 
purpose of his establishing grounds for a compensation and 
pension claim for PTSD, for which there was no current 
evidence.  The examiner also opined that the veteran's 
longstanding history of personality disorder and alcohol 
dependence accounted for virtually all of his social, 
occupational, and legal problems.

A February 2003 Administrative Law Judge (ALJ) decision 
reflects that the veteran was awarded SSA disability benefits 
effective August 28, 2001.  This decision found that he had 
the following "severe" impairments: osteoarthritis of the 
lumbar spine; pancreatitis; anemia; chronic obstructive 
pulmonary disease; recurrent tachycardia; a depressive 
disorder; PTSD; and a personality disorder with anti-social 
traits.

VA treatment records from 2003 mentioned multiple disorders 
including a mood disorder, bipolar disorder, anxiety 
disorder, alcohol abuse and PTSD.  

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).  In addition, 38 C.F.R. § 4.125(a) 
requires that diagnoses of mental disorders conform to the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) and that if a diagnosis is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The provisions of 38 U.S.C.A. § 1154(b) provides that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  


Analysis.  As indicated above, service connection was 
previously denied because there was no competent medical 
diagnosis of PTSD, or that his current symptoms were related 
to military service.  

Here, the evidence received in conjunction with the 
application to reopen includes competent medical treatment 
records diagnosing the veteran with PTSD, attributed at least 
in part to his service in Vietnam.  In short, it goes 
directly to the rationale for the prior denial.  Moreover, 
this evidence is presumed to be true for the purpose of 
determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Accordingly, the Board finds that 
this additional evidence is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  In short, new and material 
evidence has been received pursuant to 38 C.F.R. § 3.156(a).

The adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been received.  
As noted above, the evidence submitted to reopen the claim 
has been presumed to be true without regard to the other 
evidence of record.  In the adjudication that follows, the 
presumption that the evidence is credible and entitled to 
full weight no longer applies.  The Board must determine, as 
a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran, or 
his former spouse, has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu, supra.  Consequently, their 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board finds that the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty.  Although he 
described incidents of being under and returning fire, such 
incidents are not documented in his official service records.  
Further, there is no indication that he received any awards 
such as the Purple Heart which denotes having engaged in 
combat while on active duty.  Moreover, such a finding is 
inconsistent with his principal duties of Clerk and 
Headquarters Clerk while in Vietnam.  As such, the Board 
finds that he is not entitled to the benefit of 38 U.S.C.A. § 
1154(b) in the instant case.

The Board has already acknowledged that there are multiple 
treatment records on file which diagnose the veteran with 
PTSD, attributed at least in part to his service in Vietnam.  
However, the record reflects that the only competent 
psychiatric or psychological examination report that is based 
upon an actual review of his claims folder, to include the 
official service records, is that of the July 2002 VA 
examiner.  Consequently, the Board concludes that the 
findings of this VA examiner is entitled to the most weight 
in the instant case as to whether the veteran currently has 
PTSD, and, if so, whether this disability is related to 
service.

For the reasons detailed above, the July 2002 VA examiner 
concluded that the veteran did not have PTSD.  Rather, the 
examiner noted that psychological testing suggested that the 
veteran was grossly over-reporting his symptoms, both of 
depression and PTSD-related symptomatology, and suggested a 
clear pattern of symptom malingering.  The examiner further 
noted that upon inquiry into the veteran's purported 
stressors, his descriptions broke down rather rapidly, and he 
was unable to provide any clear consistent details to suggest 
that these events actually occurred; that, in his current 
description, he appeared at no time to have been endangered 
during his tenure in Vietnam; that his duty as a clerk typist 
would have generally placed him in no direct combat of any 
kind, and his placing in a headquarters company would rarely 
place him in any kind of significant danger during his tenure 
in Vietnam.  Moreover, the examiner opined that the veteran's 
longstanding history of personality disorder and alcohol 
dependence accounted for virtually all of his social, 
occupational, and legal problems.  

Although treatment records subsequent to the July 2002 VA 
examination note PTSD, these records do not reflect a 
discussion on the basis for that diagnosis, and appear to be 
merely carrying forward the diagnosis based upon history.  
Thus, these records are entitled to little weight.

Since it has already been determined that the July 2002 VA 
examination is entitled to the most weight regarding the 
veteran's current psychiatric condition and the etiology 
thereof, the Board concludes that the preponderance of the 
evidence is against a finding that he currently has PTSD due 
to his purported in-service stressors.  Therefore, his claim 
of service connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.  To this extent only, the benefit sought 
on appeal is allowed.

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



